DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to claims filed and amended 06/21/2019. Claims 1-11 are amended. Claims 1-11 are pending.

Claim Objections
Claim 6 is objected to because of the following informalities: claim 6 recites the limitation “sec4ond”, which Examiner believes is a miss-spelling of “second”.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2020/0074139).

In reference to claim 2, Zhou teaches a fingerprint sensing display panel (Zhou, pg. 1, par. 12, fingerprint identification unit, sensor),
comprising: a flexible substrate (Zhou, pg. 5, par. 77, fingerprint identification unit, flexible substrate); 
a light sensing layer disposed on the flexible substrate (Zhou, pg. 1, par. 12, light sensor); 
a thin film transistor layer disposed on the light sensing layer; an organic light-emitting layer disposed on the thin film transistor layer and configured to generate light according to an emitting signal from the thin film transistor layer; and a thin film encapsulation layer disposed on the organic light-emitting layer and configured to protect the organic light-emitting layer (Zhou, Fig. 1, AMOLED display device; pg. 3, par. 49, AMOLED display comprising thin film transistor layer, configured to generate light, and electroluminescent layer, as is well known in the art); 
when a user puts a finger on thin film encapsulation layer, the light sensing layer detects light generated from the organic light- emitting layer and reflected by the finger (Zhou, pg. 2, par. 43, light reflected for fingerprint detection).


Allowable Subject Matter
s 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 and claims 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the prior art of record fails to teach or suggest “A fingerprint sensing display panel, comprising: a flexible substrate; a light sensing layer disposed on the flexible substrate and configured to adjust sensitivity of the light sensing layer according to a running application, wherein the sensitivity of the light sensing layer is set at a first sensitivity when the running application requires fingerprint image sensing; a thin film transistor layer disposed on the light sensing layer; an organic light-emitting layer disposed on the thin film transistor layer and configured to generate light according to an emitting signal from the thin film transistor layer; and a thin film encapsulation layer disposed on the organic light-emitting layer and configured to protect the organic light-emitting layer; in response to finger on thin film encapsulation layer, the light sensing layer detects light generated from the organic light emitting layer and reflected by the finger; when the sensitivity of the light sensing layer is set at the first sensitivity, the light sensing layer detects concavity and convexity of the finger; when the sensitivity of the light sensing layer is set at a second sensitivity, the light sensing layer detects a location of the finger on thin film encapsulation layer”.
As to independent claim 7, the prior art of record fails to teach or suggest “A fingerprint sensing method utilized on a fingerprint sensing display panel comprising a light sensing layer, an organic light-emitting layer, and a thin film encapsulation layer, step one: determining a running application requiring a fingerprint image or touch location of the fingerprint sensing display panel; step two: adjusting sensitivity of the light sensing layer according to the running application; step three: detecting intensity of light generated from the organic light-emitting layer, penetrating through the thin film encapsulation layer, and reflected from a finger of a user, wherein the light sensing layer detecting an image of the finger putting on the thin film encapsulation layer when the sensitivity of the light sensing layer is set at a first sensitivity, the light sensing layer detecting a location of the finger putting on the thin film encapsulation layer when the sensitivity of the light sensing layer is set at a second sensitivity”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624